Mr. Chief Justice Farmer, dissenting: I think the county court erred in refusing to allow appellant to prove, in support of the motion for leave to amend the record, that in the towns of Witt, Irving and Grisham the commissioners at their September meeting did determine the amount certified by them to the county board to be levied for road and bridge purposes. The opinion holds the objection of appellee to the offered proof was properly sustained because the offer was not to prove a fact but a conclusion. The purpose of the offer was to show the court, for its guidance in passing upon the motion for leave to amend the record, that the commissioners did, in fact, determine the amount certified to the county board at the meeting held the first Tuesday in September. It was an offer to prove a fact which, if established by the proof, made it the duty of the court to permit the record to be amended to speak the truth. The parol proof was not offered as evidence upon which the court was to determine finally whether the amounts had been determined upon as required by law, but as a basis for the amendment of the record. If the prodf had been, admitted and the record amended, then the amended record would have been required to be introduced in evidence to prove the facts. In my judgment the proof offered was proper, and I cannot see how it could have been properly made in any other way for the purpose for which it was made. The statute authorized the amendment of the record to speak the truth, and this court has held in opinions filed at this term and in previous cases, that it is competent to make proof in the manner offered in this case for the purpose of . amending the record. Upon this question the opinion of the court, as I understand it, is in conflict with other decisions and with sound legal principles.